Fourth Court of Appeals
                                     San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-12-00503-CR

                        Jimmy Ray MATHEWS a/k/a Jimmy Ray Matthews,
                                       Appellant

                                               v.
                                          The STATE of
                                       The STATE of Texas,
                                             Appellee

                      From the Criminal District Court 1, Tarrant County, Texas
                                     Trial Court No. 1249644d
                          The Honorable Sharen Wilson, Judge Presiding

Opinion by:       Marialyn Barnard, Justice

Sitting:          Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: August 14, 2013

MOTION TO WITHDRAW GRANT; AFFIRMED

           Appellant Jimmy Ray Mathews pled guilty to the offense of aggravated robbery with a

deadly weapon. Mathews elected a jury for sentencing. Based on the jury’s verdict, the trial court

sentenced Mathews to forty years confinement in the Texas Department of Criminal Justice–

Institutional Division and assessed a $10,000.00 fine. Mathews then perfected this appeal.

           Mathews’s court-appointed appellate attorney filed a motion to withdraw and a brief in

which he raises no arguable points of error and concludes this appeal is without merit. The brief

meets the requirements of Anders v. California, 386 U.S. 738 (1967), High v. State, 573 S.W.2d
04-12-00503-CR


807 (Tex. Crim. App. 1978), and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).

Counsel provided proof Mathews was given a copy of the brief and motion to withdraw and was

informed of his right to review the record and file his own brief. Mathews filed a brief on his own

behalf in which he alleges: (1) the trial court erred in denying his motion for continuance to allow

him to undergo a competency examination; (2) trial counsel was ineffective in failing to file a

request for a competency hearing; (3) the trial court erred in admitting testimony regarding his

alleged gang activity as such evidence was inadmissible extraneous offense evidence; and (4) trial

counsel was ineffective in failing to file a motion to preclude the State from introducing his prior

conviction for aggravated robbery.

       When an Anders brief and a subsequent pro se brief are filed, we must review the entire

record and determine (1) the appeal is without merit and issue an opinion explaining there is no

reversible error, or (2) there are arguable grounds for appeal and issue an opinion remanding the

cause to the trial court for appointment of new appellate counsel. Garner v. State, 300 S.W.3d
763, 766 (Tex. Crim. App. 2009) (citing Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim.

App. 2005) (holding court of appeals may address merits of issues raised by pro se only after any

arguable grounds have been briefed by new appointed counsel)).

       We have carefully reviewed the record, counsel’s brief, and Mathews’s brief and find no

reversible error and agree with counsel the appeal is without merit. See id. We therefore grant the

motion to withdraw filed by Mathews’s appointed counsel and affirm the trial court’s judgment.

See id.; Nichols v. State, 954 S.W.2d 83, 86 (Tex. App.—San Antonio 1997, no pet.); Bruns v.

State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.).

       No substitute counsel will be appointed. Should Mathews wish to seek further review of

this case in the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition

for discretionary review or file a pro se petition for discretionary review. Any petition for
                                                 -2-
                                                                                    04-12-00503-CR


discretionary review must be filed within thirty days after either the day our judgment is rendered

or the day the last timely motion for rehearing or timely motion for en banc reconsideration is

overruled by this court. See TEX. R. APP. P. 68.2. Any petition for discretionary review must be

filed with the clerk of the Texas Court of Criminal Appeals. See id. R. 68.3. Any petition for

discretionary review must comply with the requirements of Rule 68.4 of the Texas Rules of

Appellate Procedure. See id. R. 68.4.


                                                 Marialyn Barnard, Justice

Do Not Publish




                                               -3-